AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is executed on
May 29, 2007, effective as of May 14, 2007, by I-TRAX, INC., a Delaware
corporation with its principal business offices located at 4 Hillman Drive,
Suite 130, Chadds Ford, Pennsylvania 19317 (the “Company”), and DAVID R. BOCK,
an individual residing at 6003 Overlea Road, Bethesda, Maryland
20816 (“Executive”).


The Company and Executive are parties to an Employment Agreement effective as of
August 1, 2004 (the “Original Agreement”).  The parties now wish to amend and
restate the Original Agreement in its entirety by substituting therefor this
Agreement.


In consideration of the mutual covenants and premises contained in this
Agreement, and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged by the Company and Executive, the Company and
Executive agree as follows:


1.           Term of Employment.  Upon the terms set forth in this Agreement,
the Company employed Employee and Employee accepted employment with the Company
for the period that commenced on August 1, 2004 under the Original Agreement and
will end on the later of: (A) August 31, 2007 and (B) 30 days after delivery of
notice of termination by either the Company or Executive to the other
party.  The period of employment under this Agreement is referred to as the
“Term” and the last date of employment as the “Separation Date.”


2.           Title and Capacity.


2.1           Chief Financial Officer.  Until otherwise notified by the Company
(the “Transition Event”), Executive will serve as Executive Vice President and
Chief Financial Officer of the Company and its Affiliates (as defined below),
and will perform the duties commensurate with such positions and such other
duties as the Company’s Chief Executive Officer may assign to
Executive.  Executive will devote attention and energies on a full-time basis to
the above duties, and Executive will not, until the Transition Event, actively
engage in any other for profit business activity, except Executive may continue
to serve as a director of New York Mortgage Trust and The Pioneer Fund and
affiliated fund groups.


2.2           Strategy Advisor.  Following the Transition Event, Executive will
serve as Strategy Advisor to the Chief Executive Officer of the Company and will
perform the duties assigned to the Executive by the Chief Executive
Officer.  The parties acknowledge that the duties of Executive as Strategy
Advisor may not require a full-time commitment by the Executive and the parties
will agree on an appropriate level of time commitment and commensurate base
salary immediately prior to the Transition Event.
 
 
 
 
1

--------------------------------------------------------------------------------

 


3.           Compensation and Benefits.


3.1           Compensation.


(a)           Through the later of (1) August 31, 2007 and (2) the Transition
Event, the Company will pay Executive an annual base salary of $250,000 and such
discretionary bonuses, if any, as the Compensation Committee of the Board (the
“Compensation Committee”) in its sole discretion may determine.


(b)           Following the later of (1) August 31, 2007 and (2) the Transition
Event, the Company will pay Executive an annual base salary agreed upon by the
Chief Executive Officer of the Company and Executive.


(c)           During the Term, the Executive will continue to be eligible to
participate in the Company’s equity compensation plans, subject to the
discretion of the Chief Executive Officer and the Compensation Committee.


3.2           Payment in Installments.  The Company will pay Executive’s annual
base salary in periodic installments in accordance with the Company’s general
payroll practices, after withholding for all Federal, state and local taxes and
other required deductions.  The Company may pay any discretionary bonus at such
time as the Compensation Committee determines in its sole discretion.


3.3           Benefits.  Provided Executive meets and continues to meet the
full-time and any and all other eligibility requirements set forth in the
Company’s Employee Manual and benefits plans sponsored by the Company, the
Company will make available to Executive the standard full-time employee
benefits and benefit plans, subject to employee cost sharing provisions and
other provisions of such benefits and benefit plans.  Notwithstanding the
preceding, the Company may change, modify, amend, eliminate, or terminate any
benefit or benefit plan or change the employee cost sharing provisions of any
such benefit or benefit plan, and if the Company does so, thereafter Executive
will be entitled only to then available standard full-time employee benefits and
benefit plans.


3.4           Paid Time Off.  Executive is entitled to paid time off as
applicable under the Company’s Employee Manual and policies and procedures.


3.5           Expenses.  The Company will reimburse Executive for all reasonable
travel, entertainment and other expenses incurred or paid by Executive in
connection with, or related to, the performance of his duties under this
Agreement in accordance with the Travel and Expense Policy published by the
Company’s Finance Department, as amended from time to time.


4.           Separation of Employment.  The employment of Executive by the
Company under this Agreement will terminate on the Separation Date as provided
under Section 1 above.
 
 
 
2

--------------------------------------------------------------------------------

 


5.           Separation Terms.


5.1           Severance.  Following the Separation Date, the Company will pay to
Executive severance equal to $125,000 in the manner provided under Section 3.2
in 13 equal installments in approximately the same intervals and with
approximately the same frequency as the Company’s normal pay periods.  The first
such installment will be payable on the Company’s regular payday next following
the Separation Date.


5.2           COBRA.  Provided Executive exercises his COBRA continuation right
under the Company’s group health insurance plan in which Executive participates
on the Separation Date, the Company will provide Executive COBRA continuation
coverage during the Severance Period at no cost to Executive.  The payment of
any COBRA continuation premiums following the expiration or termination of the
Severance Period is Executive’s sole responsibility.


5.3           Stock Options.  Executive may exercise all options granted to
Executive and vested as of the Separation Date in accordance with the applicable
Stock Option Grant Agreements and Equity Compensation Plans.  All stock options
held by Executive as of the date hereof and the applicable vesting dates are
listed on Exhibit A to this Agreement.


5.4           Indemnification.  Following the Separation Date, as a former
officer of the Company Executive is entitled to indemnification as provided
under the Company’s Certificate of Incorporation and Bylaws, as amended from
time to time, and pursuant to the officer and director policy of insurance
maintained by the Company.


5.5           General Releases.  On or prior to the Separation Date, Executive
will execute a General Release in favor of the Company in the form of Exhibit B
attached to this Agreement, and the Company will execute a General Release in
favor of Executive in the form of Exhibit C attached to this Agreement.


5.6           References.  At all times following the Separation Date, the
Company will provide such employment references as are requested.  All requests
for references will be referred to Frank A. Martin, Chairman, R. Dixon Thayer,
CEO, or to the then director of Human Resources.


6.           Non-Competition, Non-Solicitation and Confidentiality.


6.1           Non-Competition.  During the Term and for a period of one year
after the Separation Date, Executive will not, including through an Affiliate
(as defined in Rule 12b-2 promulgated pursuant to the Securities Exchange Act of
1934, as amended), directly engage in the business in which the Company or its
Affiliates are actually engaged in at any time during the Term (the “Business”)
in the United States.  Each of the following activities, without limitation, are
deemed to constitute engaged in the Business:  engaging in, working with,
maintaining an interest in (other than interests of less than 1% in companies
with securities traded either on the New York Stock Exchange, the American Stock
Exchange, the Nasdaq National Market, the Nasdaq SmallCap Market or traded
over-the-counter and quoted on the
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
Bulletin Board), advising for a fee or other consideration, managing, operating,
lending money to (other than loans by commercial banks), guaranteeing the debts
or obligations of, or permitting one’s name or any part thereof to be used in
connection with an enterprise or endeavor, either individually, in partnership
or in conjunction with any individual, partnership, corporation, limited
liability company, association, joint stock company, trust, joint venture or any
other form of business organization, unincorporated organization or governmental
entity (or any department, agency or subdivision thereof) (each, a “Person”),
whether as principal, director, agent, shareholder, partner, employee,
consultant, independent contractor or in any other manner whatsoever, of any
Person engaged in the Business.  Following the Separation Date, Executive may
request the Company to waive the application of this Section 6.1 with respect to
specifically defined activities, which the Company will consider subject to its
reasonable discretion.


6.2           Non-solicitation.  During the Term and for a period of one year
after the  Separation Date, Executive will not, directly or indirectly, and no
Person (including an Affiliate) over which Executive exercises control (whether
as an officer, director, individual proprietor, holder of debt or equity
securities, consultant, partner, member or otherwise) (a) solicit or engage or
employ or otherwise enter into any agreement or understanding, written or oral,
relating to the services of any Person who is known or should be known by
Executive to be then employed or to have been employed within the preceding six
months by the Company or its Affiliates, (b) take any action which could be
reasonably expected to lead any Person to cease to deal with the Company or its
Affiliates or (c) solicit the business of, enter into any written or oral
agreement with or otherwise deal with any supplier of goods, products, materials
or services in competition with the Company or its Affiliates or solicit the
business of customers of the Company or its Affiliates who were such at any time
during the two-year period preceding Executive’s last date of employment, except
on behalf of businesses in which such party would then be permitted to engage
directly without violating this Section 6.


6.3           Confidentiality.  During the Term and for a period of five years
after the Separation Date, Executive will treat as trade secrets all
Confidential Information (as defined below) known or acquired by Executive in
the course of any affiliation Executive has with the Company or its Affiliates
and will not disclose any Confidential Information to any Person not affiliated
with the Company except as authorized in writing by the Company.  “Confidential
Information” means any information relating to the relationship of the Company
or its Affiliates to their customers (including, without limitation, the
identity of any customer), the research, design, development, manufacturing,
marketing, pricing, costs, capabilities, capacities and business plans related
to the Business, the financing arrangements of the Company, or the financial
condition or prospects of the Company; inventions, products, processes, methods,
techniques, formulas, compositions, compounds, projects, developments, plans,
research data, clinical data, financial data, personnel data, computer programs,
software, including source code, object code, operating systems, bridgeware,
firmware, middleware or utilities and customer and supplier lists and any other
confidential information relating to the assets, condition or business of the
Company or its Affiliates.  Notwithstanding the foregoing, Executive will have
no obligation with respect to (a) information disclosed to Executive by a Person
who does not owe a duty of confidentiality to the Company or its Affiliates; or
(b) information which is in the public domain and is readily available; or
(c) information where disclosure is required by law or is necessary in
connection with a claim, dispute or litigation to which Executive is or becomes
a
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
party and the Company is given ten business days prior written notice of the
intent to make disclosure.


6.4           Injunctive Relief.  The restrictions contained in this Section 6
are necessary for the protection of the business and goodwill of the Company and
its Affiliates and are considered by Executive to be reasonable for such
purpose.  Executive acknowledges that a breach or threatened breach by Executive
of the covenants contained in this Section 6 would cause the Company irreparable
harm and that the extent of damages to the Company would be impossible to
ascertain and that there is and will be available to the Company no adequate
monetary damages or other remedy at law to compensate it in the event of any
such breach.  Consequently, in the event of a breach of any such covenant, in
addition to any other relief to which the Company is or may be entitled, the
Company may seek, as a matter of course, an injunction or other equitable
relief, including the remedy of specific performance, to enforce any or all of
such covenants by Executive, his or her employer, employees, partners, agents or
any of them.


6.5           Modification of Covenants.  In the event an arbitrator, court or
governmental agency or authority determines that any provision of Section 6 is
invalid by reason of the length of any period of time or the size of any area
during or in which such provision is effective, such period of time or area will
be considered to be reduced to the extent required to cure such invalidity.


6.6           Extension of Covenant.  In the event Executive violates the
restrictions contained in Section 6.1, the duration of such restriction will
extend for a period of time equal to the period of time during which such
violation continued.


6.7           Counter-claims.  Any claim or cause of action by Executive against
the Company, whether predicated on this Agreement or otherwise, will not
constitute a defense to the enforcement by the Company of the restrictions
contained in this Section 6, but will be litigated separately unless the claim
and defense arise out of the same event and joinder would be required.


7.           Inventions, Patents and Intellectual Property.


7.1           Executive agrees that all inventions, discoveries, computer
programs, data, software, technology, designs, innovations and improvements
(whether or not patentable and whether or not copyrightable) (individually, an
“Invention,” and collectively, “Inventions”) related to the business of the
Company which are made, conceived, reduced to practice, created, written,
designed or developed by Executive, solely or jointly with others and whether
during normal business hours or otherwise, during the Term or thereafter if
resulting or directly derived from Confidential Information, will be the sole
property of the Company.  Executive hereby assigns to the Company all Inventions
and any and all related patents, copyrights, trademarks, trade names, and other
industrial and intellectual property rights and applications therefor, in the
United States and elsewhere and appoints any officer of the Company as
Executive’s duly authorized attorney to execute, file, prosecute and protect the
same before any government agency, court or authority.  Upon the request of the
Company and at the Company’s expense,
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Executive will execute such further assignments, documents and other instruments
as may be necessary or desirable to fully and completely assign all Inventions
to the Company and to assist the Company in applying for, obtaining and
enforcing patents or copyrights or other rights in the United States and in any
foreign country with respect to any Invention.


7.2           Executive will promptly disclose to the Company all Inventions and
will maintain adequate and current written records (in the form of notes,
sketches, drawings and as may be specified by the Company) to document the
conception and/or first actual reduction to practice of any Invention.  Such
written records will be available to and remain the sole property of the Company
at all times.


8.           Return of Confidential Information.  All files, letters, memoranda,
reports, records, data, sketches, drawings, laboratory notebooks, program
listings or other written, photographic or other tangible material, in each
event, containing Confidential Information, whether created by Executive or
others, which come into Executive’s custody or possession, are and will be the
exclusive property of the Company to be used by Executive only in the
performance of his duties for the Company.


9.           Cooperation.  For a period of two years following the Separation
Date, Executive will reasonably cooperate with the Company in providing
information that the Company reasonably requests and in taking such other action
as the Company may reasonably request, including testifying in connection with
any legal proceeding or matter relating to the Company, other than proceedings
relating to the enforcement of this Agreement or other proceedings in which you
are a named party whose interests are adverse to those of the Company.  If the
Company requests Executive to perform any of the obligations set forth in the
previous sentence, the Company will pay you reasonable out-of-pocket expenses
and compensate you, at least at the pro-rated rate provided for in this
Agreement, for time spent.


10.           Notices.  All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing, and may be given
by a party hereto by (a) personal service (effective upon delivery), (b) mailed
by registered or certified mail, return receipt requested, postage prepaid
(effective five business days after dispatch), (c) reputable overnight delivery
service, charges prepaid (effective the next business day) or (d) telecopy or
other means of electronic transmission (effective upon receipt of the telecopy
or other electronic transmission in complete, readable form), if confirmed
promptly by any of the methods specified in clauses subparagraphs (a)-(c) of
this Section 10, to the other party at the address shown above, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 10.


11.           Non-Disparagement; Goodwill.


11.1           At all times following the date of this Agreement, unless
required by process of law or subpoena or to enforce the provisions of this
Agreement, Executive will not, directly or indirectly, criticize, disparage,
deprecate, or make any negative comment, or make any comment, oral or written
which may be construed as being critical, disparaging, deprecating or negative,
with respect to: the Company; its businesses, operations, properties, clients or
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
vendors; its officers, directors, employees or agents; or its business
reputation or goodwill in general.


11.2           At all times following the date of this Agreement, unless
required by process of law or subpoena or to enforce the provisions of this
Agreement, the Company will not, directly or indirectly, criticize, disparage,
deprecate, or make any negative comment, or make any comment, oral or written
which may be construed as being critical, disparaging, deprecating or negative,
with respect to the Executive or the Executive's business reputation or goodwill
in general.  Without limiting the generality of the foregoing,  the Company, or
its officers or directors will not, directly or indirectly, comment negatively
regarding the Executive's performance of responsibilities under this Agreement
or regarding the Executive's actions while serving as, or the Executive's
performance of the position of, Chief Financial Officer.


12.           Pronouns.  Whenever the context may require, any pronouns used in
this Agreement include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns include the plural and vice versa.


13.           Entire Agreement.  This Agreement, and such other agreements,
schedules and exhibits as are referenced in this Agreement, constitute the
entire agreement between the parties and supersede all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement.


14.           Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and Executive.


15.           Governing Law; Consent to Jurisdiction.


15.1           This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of Delaware, notwithstanding any contrary
application of conflicts of laws principles.


15.2           Each of the Company and Executive consents to the jurisdiction of
all Federal and state courts located in the Commonwealth of Pennsylvania which
have jurisdiction over any disputes arising under this Agreement.  Service of
process in any action or proceeding commenced in a court located in the
Commonwealth of Pennsylvania may be made by written notice as provided in
Section 10.


16.           Successors and Assigns.  This Agreement will be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business; provided, however, that
the obligations of Executive are personal and may not be assigned by him.


17.           Miscellaneous.


17.1           No delay or omission by the Company in exercising any right under
this
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
Agreement operates as a waiver of that or any other right.  A waiver or consent
given by the Company on any one occasion is effective only in that instance and
will not be construed as a bar or waiver or any right on any other occasion.


17.2            The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.


17.3           In case any provision of this Agreement is invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions will in no way be affected or impaired.


17.4           The Company will pay Executive’s legal fees and expenses in
connection with negotiating this Agreement, in an amount not to exceed $5,000.


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the day and year set forth above.



 
COMPANY:
     
I-TRAX, INC.
         
By:  /s/ R. Dixon Thayer
 
Name:
 
Title: Chief Executive Office
         
Attest: /s/ Yuri Rozenfeld
 
Name:
 
Title: Secretary
         
EXECUTIVE:
       
Witness:  /s/ Yuri Rozenfeld
/s/ David R. Bock

 
 
8


--------------------------------------------------------------------------------